Citation Nr: 0630207	
Decision Date: 09/25/06    Archive Date: 10/04/06

DOCKET NO.  95-35 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for temporomandibular joint 
(TMJ) dysfunction.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.

This case comes to the Board of Veterans' Appeals (Board) 
from a February 1995 rating decision in which the Department 
of Veterans Affairs (VA) Regional Office (RO) denied the 
benefit sought on appeal.  The veteran perfected an appeal of 
that decision.


FINDING OF FACT

The preponderance of the probative evidence shows that the 
TMJ dysfunction diagnosed in 1994 is not related to an in-
service disease or injury.


CONCLUSION OF LAW

Chronic TMJ dysfunction was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION
Service Connection for TMJ Dysfunction

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of the in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See 
38 U.S.C.A. § 1110 (West 2002); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303 (2005).  

Although a VA dental examination in February 2003 resulted in 
the finding that the veteran no longer suffered from TMJ 
dysfunction, when initially examined in March 1994 the 
examiner found evidence of severe TMJ dysfunction.  The 
medical evidence relative to his August 1993 claim for 
service connection reflected, therefore, a current medical 
diagnosis of disability.  The probative evidence does not 
show, however, the occurrence of a related injury during 
service, or a nexus between the TMJ dysfunction diagnosed in 
1994 and military service.  Hickson, 12 Vet. App. at 253.

The veteran contends that the TMJ dysfunction was caused by a 
motor vehicle accident while he was in service, in which he 
injured his jaw.  He has not been able to remember 
specifically when the accident occurred, but testified that 
it happened in late 1967 or early 1968 while he was stationed 
at Fort Gordon, Georgia.  The RO requested verification of 
the claimed accident from the National Personnel Records 
Center (NPRC), including any line of duty determination, but 
no records of the accident could be located.  

The veteran's service medical records are silent for any 
complaints or clinical findings attributed to a jaw injury or 
TMJ dysfunction, nor do the records make any reference to a 
motor vehicle accident, including by history.  He was treated 
in January 1968 for complaints of joint pain (he also claims 
to have incurred other musculoskeletal injuries in the motor 
vehicle accident).  The medical care provider then noted his 
history of rheumatic fever as a child, but there was no 
reference to a prior motor vehicle accident.  He was 
hospitalized in February 1968 for the treatment of an upper 
respiratory infection and aphthous stomatitis, when his 
physician found a negative medical history and no evidence of 
any other impairments.  He underwent multiple medical 
examinations from January 1968 until his separation in 
October 1968, including of the head, face, and neck, and no 
evidence of a jaw injury or TMJ dysfunction was documented.

There is no evidence of the veteran having TMJ dysfunction 
until September 1993, almost 25 years after his separation 
from service.  He reported receiving treatment for other 
disabilities following his separation from service, but not a 
jaw injury or TMJ dysfunction.  The Board finds, therefore, 
that his report of having injured his jaw as the result of a 
motor vehicle accident while in service is not credible.  See 
Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) (the 
Board is entitled to discount the weight, credibility, and 
probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence).

The VA examiner in March 1994 provided the opinion that an 
accident while on active duty contributed "to a certain 
extent" to the veteran's TMJ dysfunction.  The examiner did 
not find that the accident had caused the TMJ dysfunction, 
and determined that it was due to malocclusion with a 
crossbite interocclusal relationship.  The finding that an 
in-service accident contributed to the TMJ dysfunction was 
based on the veteran's report of having incurred trauma while 
in service, which the Board has found not credible.  For that 
reason the Board finds that the medical opinion is not 
probative of a nexus between the TMJ dysfunction and an in-
service disease or injury.  See Elkins v. Brown, 5 Vet. App. 
474, 478 (1993) (a medical opinion that is based on the 
veteran's recitation of medical and service history, and not 
his documented history, is not probative).

In summary, the evidence relative to the veteran's August 
1993 claim for compensation benefits showed that he had TMJ 
dysfunction.  The claim is not supported, however, by 
credible evidence of an in-service injury, or probative 
medical evidence of a nexus to service.  The veteran's 
assertion that the TMJ dysfunction was caused by an in-
service injury is not probative because his report of the in-
service injury is not credible and because he is not 
competent to provide evidence that requires medical 
knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  The Board finds, therefore, that the criteria for a 
grant of service connection are not met, and that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for TMJ dysfunction.  See 
Ortiz v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001) 
(the benefit of the doubt rule in 38 U.S.C.A. § 5107(b) is 
not applicable if the Board has found that the preponderance 
of the evidence is against the claim).


Development of the Claim

Regarding VA's duty to inform the veteran of the evidence 
needed to substantiate his claim, the RO notified him of the 
information and evidence needed to establish entitlement to 
service connection in September 2005.  In that notice the RO 
also informed him of the information and evidence that he was 
required to submit, including any evidence in his possession, 
and the evidence that the RO would obtain on his behalf.  The 
Board finds, therefore, that VA has fulfilled its duty to 
inform the veteran of the evidence he was responsible for 
submitting, and what evidence VA would obtain in order to 
substantiate his claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
38 C.F.R. § 3.159(b) (2005).

Although the notice was sent following the decision on 
appeal, the delay in issuing the notice was not prejudicial 
to the veteran.  The delay did not affect the essential 
fairness of the adjudication, because the RO re-adjudicated 
the claim, based on all the evidence of record, after the 
notice was sent.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. April 
5, 2006).  Because entitlement to service connection has been 
denied, any question regarding the assigned rating or 
effective date is moot and any deficiency in the content of 
the notice is not prejudicial to the veteran.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Regarding the duty to assist the veteran in obtaining 
evidence in support of his claim, the RO has obtained the VA 
treatment records he identified and provided him VA dental 
examinations in March 1994 and February 2003.  The RO 
requested verification of the claimed motor vehicle accident 
from the NPRC, but no records of the claimed accident could 
be located.  All development requested in the Board's prior 
remands has been completed to the extent possible.  The 
veteran has not indicated the existence of any other evidence 
that is relevant to his claim; as such, all relevant data has 
been obtained for determining the merits of his claim and no 
reasonable possibility exists that any further assistance 
would aid him in substantiating his claim.  See 38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).


ORDER

The claim of entitlement to service connection for TMJ 
dysfunction is denied.




____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


